United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1513
Issued: March 2, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 6, 2015 appellant filed a timely appeal from a January 22, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has established disability for the periods November 16 to
20, 2013 and February 15, 2014 and continuing causally related to her accepted April 16, 2013
employment injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the January 22, 2015 decision. Since
the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt,
57 ECAB 126 (2005).

FACTUAL HISTORY
On April 16, 2013 appellant, then a 54-year-old city letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on April 16, 2013 she was casing mail when she fell down on
her side and sustained injuries to her hip and back. At that time, she was working modified duty
as a result of a previous employment-related back injury.3 Appellant continued to work with
restrictions. OWCP administratively paid medical expenses for the injury because there was no
time loss from work.
On January 27, 2014 appellant filed a recurrence of disability claim (Form CA-2a)
alleging that on November 16, 2013 she sustained a recurrence of her April 16, 2013
employment injury. She stated that she had previously been placed on work restrictions of
limited walking and climbing and that her right hip injury required essentially the same
restrictions. Appellant explained that her right hip gradually worsened so she made an
appointment with her doctor. She noted that on November 16, 2013 her doctor ordered
additional restrictions of no driving over 10 miles. Appellant asserted that management could
not accommodate these restrictions and sent her home.
She returned to work on
November 20, 2013.
OWCP advised appellant that as the original claim had not been fully developed, it would
develop the initial claim. In an April 16, 2013 report, Dr. Robert Bowen, a Board-certified
internist, related that she was at work when she fell and injured her back, right hip, and buttocks.
He noted examination findings of swelling, tenderness, and limited range of motion. Straight leg
raise testing was negative bilaterally. Dr. Bowen indicated that an x-ray of the lumbar spine
revealed no acute fracture. He diagnosed lumbar strain and right hip contusion. Dr. Bowen
authorized appellant to work modified duty on April 22, 2013 with restrictions of no repetitive
motion, no kneeling or squatting, no climbing stairs or ladders, and no lifting, pushing, or pulling
over 10 pounds. He also submitted an attending physician’s report and discharge summary.
The record contains a job offer dated April 16, 2013 for a modified full-time city letter
carrier position. The duties required standing for two hours, sitting for six hours, and casing and
hub work for two hours each. The modified position required reaching above the shoulder,
simple grasping, bending, stooping, fine manipulation, and driving for up to eight hours.
On November 12, 2013 appellant accepted a different modified job offer, under protest.
The duties required picking up Express Mail for one to two hours. The physical requirements
were stated as driving for one to two hours, lifting 10 pounds for less than one hour, standing and
walking for less than an hour.
According to a November 12, 2013 Web Electronic Search Process (WebESP) computer
screen printout, appellant and her supervisor acknowledged, with their signatures, that work was
not selected for her because it exceeded her restrictions.

3

The record reveals that OWCP accepted a traumatic injury claim for a February 25, 2002 crush injury of the left
foot and left ankle sprain (File No. xxxxxx757). OWCP also accepted a September 15, 2004 injury for right wrist
and ankle injury, (File No.xxxxxx345) and a February 12, 2008 injury for lumbar strain (File No. xxxxxx941).

2

Appellant came under the treatment of Dr. Linda Shu, a Board-certified internist, who in
a November 15, 2013 report, indicated that appellant should work with restrictions of no lifting
greater than 10 pounds, no repetitive bending or stooping, and no driving more than 10 miles, for
the next three months due to hip pain.
On December 17, 2013 appellant accepted under protest a modified job offer as a mail
carrier with duties of casing mail for half an hour to one hour and pulling down a route for half
an hour. The physical requirements of the position involved bending, stooping, kneeling,
pushing, pulling, standing, and walking for 1 hour and lifting less than 10 pounds for 45 minutes.
In a January 23, 2014 report, Dr. Shu opined that appellant should be off work from
January 23 to February 28, 2014. She noted that appellant could return to work on
March 1, 2014.
On the back of the recurrence claim form, appellant’s supervisor, Michelle Lewis, noted a
date of injury of February 12, 2008. She explained that after the original injury appellant worked
under restrictions which only allowed her to work for 2.5 hours before being placed on stand-by
time.4 The supervisor related that on April 16, 2013 appellant sustained an accident at work
when she tripped and fell. Appellant continued to work her modified-duty job of working 2.5
hours and then stand-by time. Ms. Lewis related that appellant brought in new restrictions that
she could not drive more than 10 miles and could not work more than one hour, therefore, a new
job offer was provided. She explained that the recurrence did not occur until November 12, 2013
when job searches through WebESP were started and appellant was sent home because of her
restrictions and hours of work. Ms. Lewis noted that appellant did not believe that her back
condition had changed, but that because of her April 16, 2013 work incident she needed new
restrictions. She explained that the employing establishment continued to do work searches, but
appellant was currently off work due to her restrictions.
On February 24, 2014 OWCP accepted appellant’s claim for sprain of the lumbosacral
joint ligament and contusion of the right hip.
By second letter dated February 24, 2014, OWCP advised appellant that if she were
claiming a recurrence of disability, she would need to demonstrate that she sustained a
spontaneous change in her accepted employment injury without an intervening injury or new
exposure to factors causing the original injury or a withdrawal of a light-duty assignment made
specifically to accommodate her condition due to the work-related injury. It requested that she
submit additional evidence to establish her claim.
On March 10 and April 8, 2014 appellant also requested disability compensation for the
period February 15 to April 4, 2014 due to the April 16, 2013 employment injury.

4

There is evidence in the record that suggests appellant had been offered the April 16, 2013 position due to a
May 14, 2012 prearbitration settlement. She started work in that position on April 16, 2013. Appellant stopped
work on November 16 until 20, 2013.

3

By letter dated March 12, 2014, OWCP informed appellant that it had received her claim
for disability compensation for the period beginning February 16, 2014. It advised her to refer to
the February 24, 2014 letter for evidence necessary to establish her recurrence claim.
In an April 3, 2014 report, Dr. Shu related that she had examined appellant on April 17,
2013 after appellant injured her back and right hip at work. She noted that appellant had a
history of chronic back pain due to previous work injuries. Upon examination, Dr. Shu observed
decreased range of motion in appellant’s lower back and paraspinal muscles and weakness in her
right leg. She reported that an October 15, 2013 x-ray of the hip revealed osteoarthritis of the
hip, right greater than left. Dr. Shu indicated that appellant could not stand for long periods of
time and could not bend or lift due to pain, which was required for her work duties. She
concluded that appellant continued to be unable to work.
In a decision dated April 25, 2014, OWCP denied appellant’s claims for recurrence of
disability for the periods November 16 to 20, 2013 and February 16, 2014 and continuing as the
evidence failed to establish disability due to a change or worsening of her accepted employment
conditions. It noted that Dr. Shu’s April 3, 2014 report diagnosed appellant with osteoarthritis of
appellant’s hips, and lumbar back pain and radiculopathy, likely secondary to neural foraminal
compression, sacroilitis, and facet arthropathy, which were not accepted conditions.
On April 29, 2014 appellant, through her representative, disagreed with the decision and
requested a telephone hearing before an OWCP hearing representative of the Branch of Hearings
and Review.
Appellant continued to receive treatment from Dr. Shu. In reports dated August 29 to
November 24, 2014, Dr. Shu noted that appellant had diagnoses of low back pain and right hip
pain. She reported that appellant could not work from August 29, 2014 to January 12, 2015, but
could return to work on January 13, 2015.
On November 12, 2014 a telephone hearing was held. Appellant’s representative
participated and testified that appellant had sustained three back injuries in her work history and
described them. He related how she initially had a job offer dated April 16, 2013 that provided
for four hours of work. On November 12, 2013 appellant’s job was modified to allow for one to
two hours of work that involved a single driving errand. Appellant’s representative explained
that this job offer was not included in the file, but he provided it for the record. He stated that
the employing establishment withdrew all work from appellant between November 16 to 20,
2013 due to the implementation of a new WebESP that allowed for management to search for
work for injured persons on line rather than directly. Appellant’s representative also alleged that
appellant had a valid recurrence claim under ECAB decision Terry R. Hedman.5 He pointed out
that the employing establishment clearly looked through work previously assigned in April 2013
and tried to find work on November 12, 2013 as a direct consequence of WebESP. The
representative noted, however, that later appellant’s doctor disabled appellant in April 3, 2013
and January 23, 2014 medical reports. He further asserted that her claim had been improperly
developed.
5

38 ECAB 222 (1986).

4

Upon direct examination, appellant explained that she was working limited duty due to a
prior back injury when she was reinjured on April 16, 2013. She continued to work the same job
she had been working until November 12, 2013 when the employing establishment changed her
job offer. The hearing representative questioned whether the employing establishment changed
the job because they were trying to accommodate work restrictions in this present case or one of
appellant’s previous cases. Appellant stated that she worked the modified job offer until
November 16, 2013 when the employing establishment informed her that they did not have any
work to accommodate her restrictions. The hearing representative noted that it was unclear
whether she was claiming disability due to her present condition changing and worsening, or
whether she was claiming disability because the employing establishment withdrew a job
assignment created to accommodate a previously accepted back injury. Appellant responded that
when she returned to work on November 20, 2013 she returned to the job that was changed on
November 12, 2013. She stopped working in January 2014 because her hip condition was
worsening the longer that she stood. Appellant noted that the buildings had concrete floors and
that when she stood to case the mail she had to walk and get mail and then return.
In a December 3, 2014 report, Dr. Shu noted that appellant had been a patient for many
years for diagnoses of chronic low back pain, herniated disc, degenerative spondylosis, bilateral
hip arthritis, sacroiliac joint pain, trochanteric bursitis, and history of vertebral fracture. She
explained that because of these chronic conditions, which caused constant lower back and leg
pain, appellant was unable to sit for more than a couple of hours, to stand for more than 30
minutes, and to walk for more than a few blocks. Dr. Shu reported that this made it impossible
for appellant to do full duty as a city letter carrier. Examination of appellant’s low back revealed
tenderness over her paraspinal muscles in the lower lumbar area, sacroiliac joints, and in her
groin. Dr. Shu observed that range of motion was decreased to approximately 75 degrees due to
pain. She explained that appellant’s conditions were chronic despite treatments such as physical
therapy, pain medications, and injections and would continue to limit appellant’s ability to do
full work as a city letter carrier ever in the future.
By decision dated January 22, 2015, an OWCP hearing representative affirmed the
April 25, 2014 denial decision, finding that appellant had failed to establish a recurrence of
disability.
LEGAL PRECEDENT
An employee seeking benefits under FECA bears the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence. For each period of disability
claimed, the employee must establish that she was disabled for work as a result of the accepted
employment injury.6
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness. This term also means an inability to work that takes place when a light6

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

duty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.7 Appellant
has the burden of establishing by the weight of the substantial, reliable and probative evidence, a
causal relationship between her recurrence of disability commencing April 2012 and her
accepted employment injury.8 This burden includes the necessity of furnishing medical evidence
from a physician who, on the basis of a complete and accurate factual and medical history,
concludes that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.9
Whether a particular injury causes an employee to become disabled for work and the
duration of that disability are medical issues that must be proved by a preponderance of reliable,
probative, and substantial medical opinion evidence.10 Findings on examination and a
physician’s opinion, supported by medical rationale, are needed to show how the injury caused
the employee disability for her particular work.11 For each period of disability claimed, the
employee must establish that she was disabled for work as a result of the accepted employment
injury. The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.12
ANALYSIS
OWCP accepted that on April 16, 2013 appellant sustained a lumbar sprain and right hip
contusion as a result of falling down at work. Appellant continued to work modified duty. She
stopped work on November 16, 2013 and returned to work on November 20, 2013. Appellant
requested disability compensation for that period alleging that she was sent home because
management did not accommodate her restrictions. She further claimed a recurrence of
disability as of February 15, 2014 and continuing.
The Board finds that appellant failed to establish that she was unable to work from
November 16 to 20, 2013 due to her April 16, 2013 work injury. The only medical evidence of
record that addresses this time period is a November 15, 2013 report by Dr. Shu, who noted that
appellant should work with restrictions of no lifting greater than 10 pounds, no repetitive
bending or stooping, and no driving more than 10 miles. She noted that these restrictions were
due to appellant’s hip pain. Dr. Shu did not provide any objective evidence that these restrictions
were necessary due to appellant’s accepted April 16, 2013 employment injury. Work restrictions
7

20 C.F.R. § 10.5(x).

8

Dominic M. Descaled, 37 ECAB 369, 372 (1986); Bobby Melton, 33 ECAB 1305, 1308-09 (1982).

9

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

10

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

11

Dean E. Pierce, 40 ECAB 1249 (1989).

12

Amelia S. Jefferson, supra note 10.

6

must be based upon objective evidence, not subjective complaints.13 While the employing
establishment was unable to offer appellant work within these restrictions, she did not establish
that these restrictions were required due to the April 16, 2013 employment injury. The Board
also notes that Dr. Shu did not report that appellant was totally disabled from work, but rather
that she required work restrictions. Accordingly, the Board finds that appellant has not
established disability from November 16 to 20, 2013 as a result of her original April 16, 2013
employment injury.
Appellant also alleged that she was disabled from work beginning February 15, 2014
because her hip condition had worsened to the extent that she was no longer able to work
modified duty. The Board finds that she has failed to provide sufficient medical evidence to
establish disability as a result of the original April 16, 2013 accepted employment injury.
Appellant submitted various medical reports dated January 23 to April 3, 2014 from
Dr. Shu, which noted the April 16, 2013 work injury. Dr. Shu reviewed appellant’s history of
chronic back pain, provided findings on examination, and reported that appellant could not stand
for long periods of time and could not bend or lift due to pain. In a January 23, 2014 report, she
concluded that appellant was unable to work from January 23 to February 28, 2014. In reports
dated August 29 to November 29, 2014, Dr. Shu noted appellant’s diagnoses of low back and
right hip pain and opined that appellant remained unable to work. On December 3, 2014 she
reported that appellant had received treatment for diagnoses of chronic low back pain, herniated
disc, degenerative spondylosis, bilateral hip arthritis, sacroiliac joint pain, trochanteric bursitis,
and history of vertebral fracture. Dr. Shu explained that because of these chronic conditions,
which caused constant lower back and leg pain, appellant was unable to sit for more than a
couple of hours, to stand for more than 30 minutes, and to walk for more than a few blocks. She
reported that this made it impossible for appellant to do full duty as a city letter carrier.
The Board notes that Dr. Shu provided an accurate history and findings on examination.
Dr. Shu noted that appellant had received treatment for various conditions including low back
pain, herniated disc, degenerative spondylosis, bilateral hip arthritis, sacroiliac joint pain,
trochanteric bursitis, and history of vertebral fracture. She explained that due to appellant’s
restrictions she was unable to work as a city letter carrier. The Board notes that Dr. Shu
attributed appellant’s disability to various conditions, but not to the specified accepted conditions
from the April 16, 2013 employment injury. The Board has found that, when a claimant stops
work for reasons unrelated to the accepted employment injury, there is no disability within the
meaning of FECA.14 As well, Dr. Shu failed to explain how appellant’s disability from work
commencing February 15, 2014 was causally related to her April 16, 2013 injury. On the other
hand, she attributed appellant’s disability to various back and hip conditions. The issue of
whether a claimant’s disability is related to an accepted condition is a medical question which
must be established by a physician, who on the basis of a complete and accurate factual and
medical history, concludes that the disability is causally related to his or her employment injury

13

See B.A., Docket No. 13-1257 (issued November 7, 2013).

14

A.M., Docket No. 09-1895 (issued April 23, 2010).

7

and supports that conclusion with sound medical reasoning.15 As these reports fail to meet that
standard, they are insufficient to establish appellant’s claim.
On appeal, appellant alleges that she sustained a serious amount of back disability for
many years, which was exacerbated by her April 16, 2013 work injury. She asserts that her
doctor clearly documented her current injury, its mechanism of injury as arising from her fall at
work, and her current disabling diagnoses. As noted above, however, Dr. Shu’s reports fail to
adequately explain how appellant was disabled from November 16 to 20, 2013 and beginning
February 15, 2014 as a result of the accepted April 16, 2013 employment injury.
Further, the Board finds that appellant’s light-duty position was not withdrawn due to her
work-related condition; rather it was additional nonwork related restrictions which required the
position to be withdrawn.16
Therefore, the Board finds that appellant has failed to establish a recurrence of disability
from November 16 to 20, 2013 and from February 15, 2014 and continuing causally related to
the original April 16, 2013 employment injury.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish a recurrence of disability from
November 16 to 20, 2013 and from February 15, 2014 and continuing as a result of her April 16,
2013 employment injury.

15

V.L., Docket No. 12-1444 (issued November 27, 2012); see also R.D., Docket No. 11-1551 (issued
August 8, 2012).
16

Supra note 7.

8

ORDER
IT IS HEREBY ORDERED THAT the January 22, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 2, 2016
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

